Citation Nr: 0114383	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  98-02 220	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
improved disability pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The appellant served on active duty from October 1944 to 
August 1946.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 decision of the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (CWC), at the Regional Office (RO) in Louisville, 
Kentucky, which denied the veteran's request for waiver of 
recovery of an overpayment.  The veteran appealed the 
decision and in August 1999, the Board remanded the claim for 
further development.  The RO recalculated the veteran's 
overpayment and continued to deny waiver of the debt in April 
2000.  


FINDINGS OF FACT

1.  The veteran's spouse received an inheritance in the 
amount of $1000 in January 1996.

2. The veteran received an inheritance in the amount of 
$17,510.86  in February 1997.

3.  The evidence of record indicates that the veteran was at 
fault in the creation of the overpayment.

4.  Recovery of the overpayment would not impose undue 
hardship on the appellant or defeat the purpose for which the 
benefits were intended.

5.  Failure to make restitution would result in an unfair 
gain to the veteran.

6.  There was no reliance on the VA benefits which resulted 
in relinquishment of a valuable right or incurrence of a 
legal obligation.


CONCLUSION OF LAW

The veteran is not entitled to a waiver of recovery of 
overpayment, calculated in the amount of $1,923.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 2000); 38 C.F.R. § 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he reported his change in income 
based on an inheritance he received in February 1997 as 
timely as he possibly could.  He further contends that 
illness and medical bills in 1997 consumed the entire 
inheritance.

I.  Factual Background

The evidence shows that the veteran has received improved 
disability pension benefits for many years.  At issue in this 
appeal is the change in the veteran's income in 1996 and 1997 
due to the receipt of funds from an inheritance.  In February 
1997, the veteran submitted a statement to the VA that he had 
received an inheritance.  He enclosed copies of two checks 
and indicated that they were received on the dates of the 
checks.  A check in the amount of $1,000 was paid to the 
order of the veteran's wife and is dated January 6, 1996.  
The other check in the amount of $17,510.86 was paid to the 
order of the veteran and is dated January 6, 1997.

In April 1997, the RO informed the veteran that it was 
terminating his payments because the evidence showed that the 
income or net worth of he and his family had changed.  In a 
letter dated in May 1997, the RO informed the veteran that he 
owed the VA $2,259 in overpayment.  

In a statement dated in July 1997, the veteran submitted a 
claim for waiver of recovery of the overpayment.  He 
contended that the creation of the debt had not been his 
fault and that he had reported the inheritance as soon as he 
received it.  In July 1997, the veteran submitted a Financial 
Status Report showing monthly expenses of $978.74 and monthly 
net income of $977.  In addition, in July 1997, he submitted 
a Medical Expense Report showing a total of $1,758.04 paid in 
the year 1996.

In August 1997, CWC denied the veteran's request for waiver 
of the overpayment.  It was noted that the veteran had been 
in receipt of VA disability pension since February 1975.  It 
was determined that the current overpayment was the result of 
a change in the veteran's income in 1996 and 1997, with 
$1,000 received in January 1996 and $17,510 received in 
January 1997.  In April 1997, the VA had reduced the 
veteran's benefits effective February 1, 1996, and terminated 
his benefits effective February 1, 1997.  Accordingly, an 
overpayment was created.  CWC determined that the veteran was 
at fault in the creation of the debt.  He had informed the VA 
in February 1997 of the income received in January 1996 and 
January 1997.  CWC further determined that the collection of 
the indebtedness would not cause undue financial hardship on 
the veteran, it would not defeat the purpose of the benefit, 
there would be unjust enrichment by the veteran.  The CWC 
concluded that it would not be against equity and good 
conscience to deny waiver of the overpayment and denied the 
veteran's request.  

In October 1997, the RO received the veteran's disagreement 
with the August 1997 decision.  According to the veteran, he 
received the two checks at issue regarding the inheritance in 
February 1997; he did not receive any money in 1996.  He 
noted that the check dated January 6, 1996, was in error as 
he did not receive it until February 1997.  He enclosed a 
statement from his attorney, dated in September 1997.  
According to the veteran's attorney, a check was made payable 
to the veteran on January 6, 1997, in the amount of 
$17,510.86, and a check was made payable to the veteran's 
wife on January 6, 1997, in the amount of $1,000, and the 
checks were delivered to the veteran and his wife in February 
1997.  In the Statement of the Case dated in December 1997, 
the RO continued to deny waiver of recovery of overpayment in 
the amount of $2,259.  

In August 1999, the Board remanded the case noting that there 
was a question as to whether the veteran was entitled to 
receive improved disability pension benefits through February 
1997, rather than only through January 1997.  The Board 
determined that the RO needed to recalculate the veteran's 
award, recalculate the amount of the overpayment, and provide 
the veteran with a statement explaining the actions.

In August 1999, the RO contacted the veteran's attorney to 
try to resolve the question of the exact date the veteran 
received the checks regarding the inheritance.  In a report 
of contact, dated in August 1999, a VA employee noted that 
the veteran's attorney was phoned and the evidence reflected 
that the veteran received the check dated January 6, 1997, on 
February 4, 1997.  The veteran's wife received the check 
dated January 6, 1996, in January 1996.  It was noted that 
the veteran's attorney stated that his records reflected that 
these dates were correct.

Later in August 1999, the RO recalculated the veteran's VA 
pension benefits to reflect that he received the payment of 
$17,510 in February 1997 rather than in January 1997.  This 
award reduced the overpayment by one month to $1,923.  The RO 
continued to find that the veteran's wife had received income 
from an inheritance of $1,000 as of February 1, 1996.  In the 
notice letter to the veteran of this recalculation, the RO 
enclosed a Financial Status Report and requested that the 
veteran complete it and return it to the RO in 30 days.

In April 2000, the RO issued a Supplemental Statement of the 
Case.  It continued to find that the veteran was at fault in 
the creation of the debt.  It was noted that the amount of 
the overpayment had been reduced.  The veteran's request for 
waiver continued to be denied.

II.  Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
had held that VA cannot assist in the development of a claim 
that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

A review of the evidence of record shows that the RO notified 
the veteran of the laws and regulations pertaining to his 
claim in the letter sent to him, with a copy of the decision 
of CWC, dated in August 1997, in the December 1997 Statement 
of the Case, and in the April 2000 Supplemental Statement of 
the Case.  In addition, all identified records pertinent to 
the veteran's appeal have been obtained and there is no 
additional evidence which should be obtained.  The RO even 
contacted the veteran's private attorney to try to clarify 
the date the veteran and his wife received the checks 
containing their inheritance.  Consequently, the Board finds 
that there is no further action to be undertaken to comply 
with the provisions of the VCAA, and the veteran will not be 
prejudiced as a result of the Board deciding this appeal 
without first affording the RO an opportunity to consider his 
claim in light of the VCAA.

Essentially, pension is a monthly or other periodic payment 
made by VA to a veteran because of service, age, or 
nonservice-connected disability, or to a surviving spouse or 
child of a veteran because of the nonservice-connected death 
of the veteran.  The amount of pension actually received is 
the difference between the recipient's countable income and 
the maximum annual rate permitted by VA given the recipient's 
circumstances.  Pension is not payable if the recipient's 
countable annual income exceeds the maximum limitation given 
the recipient's circumstances as set forth in the 
legislation.  See 38 U.S.C.A. §§ 101, 1521 (West 1991).

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  VA 
shall notify the debtor in writing of the 
exact amount of the debt; the specific reasons for the debt, 
in simple and concise language; and of his or her right to 
informally dispute the existence or amount of the debt, as 
well as to request waiver of collection of the debt; and that 
these rights can be exercised separately or simultaneously.  
38 C.F.R. § 1.911 (2000).  If the debtor writes to VA and 
questions whether he or she owes the debt or whether the 
amount is accurate, VA will, as expeditiously as possible, 
review the accuracy of the debt determination, and if the 
resolution is adverse to the debtor, he or she may also 
request waiver of collection.  38 C.F.R. § 1.911.

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where there has been 
fraud, misrepresentation, or bad faith.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. §§ 1.962, 1.965 (2000).

The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of debtor.  Where actions of the 
debtor contribute to creation of the debt.

2.  Balancing of faults.  Weighing fault 
of debtor against VA fault.

3.  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make 
restitution would result in unfair gain to 
the debtor.

6.  Changing position to one's detriment.  
Reliance on VA benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board must provide a complete 
analysis of the six regulatory elements of equity and good 
conscience, including sufficient "reasons or bases" for its 
conclusions.  See Cullen v. Brown, 6 Vet. App. 510 (1993); 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  In order to 
assist the claimant in fairly presenting an appeal to the 
Board, the RO must also consider all the criteria under 38 
C.F.R. § 1.965 and explain to the claimant the reasons why 
each element is not relevant or does not support the request 
for waiver of recovery of the debt.

Initially, the Board finds that a review of the evidence on 
file does not show that the veteran committed fraud, 
misrepresentation, or bad faith in the creation of the 
overpayment.  Accordingly, he is entitled to have his request 
for a waiver of recovery of the overpayment adjudicated under 
the principles of equity and good conscience.

The Board notes that the evidence on file shows that the 
veteran was at fault in the creation of the overpayment.  
Although there is conflicting evidence of record as to when 
the veteran's wife received the $1,000 check, dated January 
6, 1996, the RO attempted to clarify this matter by 
contacting the veteran's attorney in August 1999.  In that 
conversation, the attorney stated that the date of the check, 
January 6, 1996, received by the veteran's wife was correct.  
See Report of Contact dated in August 1999.  Accordingly, the 
preponderance of the evidence indicates that this check was 
received in January 1996 and the veteran did not report it to 
the VA until February 1997.  The evidence also shows that the 
veteran received the $17,510.86 check, dated January 6, 1997, 
in February 1997 and timely reported it to the VA only a 
couple of days later.

Further, it does not appear that VA was at fault in the 
creation of the debt, or that the veteran relied upon the 
improved disability pension benefits to his detriment, or 
that recovery of the overpayment would defeat the purpose for 
which the VA disability pension benefits were intended.  
However, the veteran has indicated that collection of the 
overpayment would result in undue financial hardship.  After 
reviewing the evidence on file regarding the veteran's 
financial situation, including the July 1997 Financial Status 
Report and the July 1997 Medical Expense Report, the Board 
concludes that there is no evidence that collection of the 
indebtedness would result in financial hardship for the 
veteran.  The Board notes that a more current Financial 
Status Report was requested from the veteran and he has not 
returned such form.  Accordingly, the July 1997 report is the 
basis of this finding.  Although the veteran noted total 
monthly expenses approximately $2 more than combined monthly 
net income, he had recently inherited over $17,000.  On VA 
Form 9, dated in January 1998, the veteran indicated that the 
inheritance was consumed in debts, medical bills and repairs 
on his house.  In regard to medical bills, however, in the 
July 1997 Medical Expense Report, the veteran reported a 
total for 1996 of $1,758.04 in medical expenses.  These 
medical expenses were taken into account in the recalculation 
of the overpayment.  See August 20, 1999, letter from RO to 
veteran.  A review of the evidence of record does not show 
that the veteran would suffer undue financial hardship in the 
denial of waiver of recovery of the overpayment in the 
recalculated amount of $1,923.

For the reasons stated above, the Board concludes that the 
veteran is not entitled to waiver of recovery of the 
overpayment in the amount of $1,923. The evidence is not so 
evenly balanced that there is doubt as to any material issue. 
38 U.S.C.A. § 5107.


ORDER

Entitlement to a waiver of recovery of overpayment in the 
amount of $1,923.00, is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

